FILED
                             NOT FOR PUBLICATION                             MAR 08 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN STEELMAN,                                    No. 08-56770

               Plaintiff - Appellant,             D.C. No. 5:08-cv-01321-UA-RZ

  v.
                                                  MEMORANDUM *
MATTHEW CATE; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Central District of California
                    Alicemarie H. Stotler, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

       John Steelman, a California state prisoner, appeals pro se from the district

court’s order denying his request to proceed without prepayment of filing fees. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir. 1987), and we

affirm.

       The district court did not abuse its discretion by denying Steelman’s request

to proceed without prepayment of filing fees because the claims in the complaint

were based only on “contingent future events that may not occur as anticipated, or

indeed may not occur at all,” and therefore were not ripe. Scott v. Pasadena

Unified Sch. Dist., 306 F.3d 646, 662 (9th Cir. 2002) (internal quotation marks and

citations omitted); see also Tripati, 821 F.2d at 1370 (“A district court may deny

leave to proceed in forma pauperis at the outset if it appears from the face of the

proposed complaint that the action is frivolous or without merit.”).

       AFFIRMED.




DS/Research                                2                                    08-56770